The defendant in his answer admitted that he was to take an assignment of the South Carolina debt, but averred that it was collateral to his judgment, satisfaction of which was only to be entered in case of his collecting that debt. He stated that he had made efforts to-collect it, but having failed, he had issued writs of scire facias, which were served on the plaintiffs, and judgment regularly entered. *Page 192 
The plaintiffs filed a replication to the answer, and took proofs as to the agreement to take the debt due the testator in South Carolina as a satisfaction; but a statement of them is unnecessary.
If the scire facias against the plaintiffs never was served, the judgment entered on the same at the return thereof was void, and they had complete relief in a court of law, and have no right to come into this Court for redress. Whether the writ was or was not served on the plaintiffs does not appear; no copy of the record of that suit being filed.
As to the next point in the case, viz., that the defendant agreed to take the South Carolina claim as a satisfaction of his judgment: it does not appear to the Court, in the first place, that such an agreement ever was made; and, in the second place, if the plaintiffs were able to establish it, they, instead of coming into this Court, should have pleaded (236) the same to the scire facias. They could have defended themselves at law, under the plea of accord and satisfaction, and if the issue had been found for them, the defendant never could have had judgment against the lands. Equity does not relieve when a party neglects a proper defense at law. 1 Mad., ch. 77; Ware v. Haywood, 14 Ves., 28. We think that the bill, for these reasons, should be dismissed.
PER CURIAM.                                   Bill dismissed.